--------------------------------------------------------------------------------

EXHIBIT 10.26
 
(oxy logo) [img001_v1.jpg]
Occidental Energy Marketing, Inc.
A subsidiary of Occidental Petroleum Corporation
5 Greenway Plaza, Suite 110, Houston, Texas 77046-0521
P. O. Box 27570, Houston, Texas 77227-7570
Phone 713.215.7000
   

 
CRUDE OIL CONTRACT
 
VIA FAX:
 
TO:
Pioneer Natural Resources USA, Inc.
 
Attn: Contract Management Services
 
Fax: (972) 969-3574
 
Trader: Deb Stewart
   
FROM:
Occidental Energy Marketing, Inc.
 
5 Greenway Plaza, Suite 110
 
Houston, TX 77046-0521
 
Trader: Mark Hafner
     
Contract date: December 13, 2010

 
This contract is entered into by and between Occidental Energy Marketing, Inc.
(“OEMI”) and Pioneer Natural Resources USA, Inc. (“Counterparty”) on the
Transaction Date specified below covering the crude oil transaction described
below (the “Transaction”).
 
The terms of the particular Transaction to which this Contract relates are as
follows:
 
OEMI Contract #
 
1101-PNR-176641-P
Counterparty Contract #
   
Commodity:
 
Crude Oil
Transaction Date:
 
December 13, 2010
     
PART A:
 
OEMI Receives From Counterparty
Buyer:
 
OEMI
Seller:
 
Pioneer Natural Resources USA, Inc.
Delivery Period:
 
Jan 1, 2011 through June 30, 2011 and continuing month to month subject to
thirty (30) day advance written notice of cancellation.
Quantity (BBLS/Day):
 
Equal to production from lease(s) on Exhibit “A”. Approximately 5067 bpd.
Price (US$/BBL) (A):
 
NYMEX CMA + NYMEX Roll Component (A) + Argus Mid/Cush Differential + 7% of the
Argus Sour Differential (being a positive number) less the lease delta on
Exhibit “A”.
Crude Type:
 
West Texas Intermediate
Delivery Point/Carrier
 
At the lease into OEMI’s designated transporters trucks.
(A) Pricing Terms Defined in Exhibit B.

 
Exchange and Buy/Sell Contracts: If this Agreement is an exchange or buy/sell
contract, OEMI’s delivery of crude oil under Part B above is done only in
consideration of and is contingent on OEMI’s receipt of crude oil as set forth
in Part A above.
 
Payment: Payment shall be made by wire transfer of immediately available funds
to the account set forth on Seller’s invoice. If a Master Netting Agreement is
in effect between OEMI and Counterparty (a “Netting Agreement”) and such
agreement covers the transactions entered into under this Agreement, payment
shall be subject to the terms of the Netting Agreement. If no Netting Agreement
is in effect between the parties or if the Netting Agreement is terminated in
accordance with its terms, then payment shall be made in accordance with the
Conoco General Provisions, Domestic Crude Oil Agreements, effective January 1,
1993.
 
12/13/2010
 
 
 

--------------------------------------------------------------------------------

 
 
 
Recording of Conversations: Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Agreement or any potential
crude oil transaction between the parties; (ii) agrees to obtain any necessary
consent of, and give any necessary notice of such recording to, its relevant
personnel; and (iii) agrees, to the extent permitted by applicable law, that
recordings may be submitted in evidence in any proceedings between the parties
with respect to this Agreement.
 
Amendments: No amendments or modification to this Agreement shall be effective
unless in writing and mutually agreed to by both parties hereto.
 
Limitation of Liability: NEITHER PARTY SHALL BE LIABLE IN AN ACTION INITIATED BY
ONE AGAINST THE OTHER FOR EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT, OR
CONSEQUENTIAL DAMAGES RESULTING FROM OR ARISING OUT OF THIS CONTRACT OR THE
PERFORMANCE OR NON-PERFORMANCE OF THIS CONTRACT, INCLUDING, WITHOUT LIMITATION,
LOSS OF VALUE, LOSS OF OPPORTUNITY, LOSS OF FINANCIAL ADVANTAGE, LOSS OF PROFIT
OR BUSINESS INTERRUPTIONS, HOWEVER SAME MAY BE CAUSED. THIS PROVISION HAS BEEN
EXPRESSLY NEGOTIATED IN EVERY DETAIL, IS INTENDED TO BE GIVEN FULL AND LITERAL
EFFECT, AND SHALL BE APPLICABLE WHETHER OR NOT THE LIABILITIES, OBLIGATIONS,
CLAIMS JUDGMENTS, LOSSES, COSTS, EXPENSES OR DAMAGES IN QUESTION ARISE OR AROSE
SOLELY OR IN PART FROM THE GROSS, ACTIVE, PASSIVE OR CONCURRENT NEGLIGENCE,
STRICT LIABLILITY, OR OTHER FAULT OF ANY PARTY. THE PARTIES HERETO ACKNOWLEDGE
THAT THIS STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND CONSTITUTES
CONSPICUOUS NOTICE.
 
General Terms and Conditions: Conoco General Provisions, Domestic Crude Oil
Agreements, effective January 1, 1993, are incorporated herein by reference and
made a part hereof. To the extent of any conflict between the provisions herein
and the General Provisions, the provisions herein shall govern. All invoices and
notices given pursuant to this agreement shall be in writing, telex or taxed and
shall be deemed delivered when received by the other party at the address
specified below.
 
Notices: Notices and all other correspondence to the parties shall be mailed or
faxed as follows:

     
Occidental Energy Marketing, Inc.
P. O. Box 27570
Houston, Texas 77227-7570
Phone: (713) 366-5890
Fax: (713) 985-1440
 
Pioneer Natural Resources USA, Inc.
5205 N. O’Connor Blvd, Suite 1400
Irving, TX 75039-3746
Phone: (972) 969-3855
Fax: (972) 969-3574

 
Invoices shall be mailed or faxed to the parties as follows:

     
Occidental Energy Marketing, Inc.
P. O. Box 27570
Houston, Texas 77227-7570
Phone: (713) 366-5082
Fax: (713) 985-1377
 
Pioneer Natural Resources USA, Inc.
5205 N. O’Connor Blvd, Suite 1400
Irving, TX 75039-3746
Phone: (972) 969-3855
Fax: (972) 969-3574

 
Entire Agreement: This fax evidences our understanding of the entire agreement
between OEMI and Counterparty and shall constitute the formal contract. Please
acknowledge your acceptance of and agreement to the terms stated herein by
signing below as indicated, indicate your contract number in the appropriate
blank above and return this agreement by fax to Crystal Landon (fax:
713-985-1440). Unless we receive notice of your objections within five (5)
business days, we will consider this agreement as final and binding on both
parties.
 
12/13/2010
 
 
 

--------------------------------------------------------------------------------

 
 
The parties agree that faxed documents shall be deemed admissible as primary
evidence in a court of law as original or as counterparts of the original
documents, each of which shall be retained by each party and available for
inspection by the other party.
 
Regards,

           
Occidental Energy Marketing, Inc.
 
Pioneer Natural Resources USA, Inc.
           
By:
-s- steve wyman [img004_v1.jpg]
 
By:
             
Name: 
          Steve Wyman
 
Name: 
           
Title:
          VP Domestic Crude Trading
 
Title:
           
Date:
   
Date:
 

 
12/13/2010
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
OEMI’s CONTRACT: 1101-PNR-176641-P
Counter Party Name: Pioneer Natural Resources USA, Inc.
Counter Party Contract Number:
Allegro Contract Number: 176641
 
INTERFACE
 
PRODUCT 
 
OPERATOR
 
LEASE NAME
 
LEASE EFFECTIVE
DATE
 
CONTROLLED
%
 
COUNTY
 
STATE
 
TRANSPORTER
 
DELTA
 
DELTA
EFFECTIVE
DATE
 
CONTRACT
 
    PRICE INDEX
                                                 
742093480000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ABRAXAS 27
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093410000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ABRAXAS 27A
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093420000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ABRAXAS 28.28C CONSOL
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093430000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ABRAXAS 28A/SLAUGHTER 19D.29A
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093440000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ABRAXAS 30
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093470000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ABRAXAS 30B
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093450000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ABRAXAS 31
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093460000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ABRAXAS 32A CONSOL
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093990000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ALDWELL K 2
 
1/1/2011
 
100.00000000
 
REAGAN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
74209400000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ALDWELL K 45
 
1/1/2011
 
100.00000000
 
REAGAN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094010000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ALDWELL L & M
 
1/1/2011
 
100.00000000
 
REAGAN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093490000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ALLAR 11
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093500000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ALLAR 17AWHEELER 17
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093510000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ALLAR 19
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093520000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ALLAR 27
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093530000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ALLAR 3
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093540000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ALLAR 37
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093550000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ARICK 34
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093560000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
CHIEFTAN/RAMSEY WL
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093570000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ELLIS 8
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094030000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
H F NEAL
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094060000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
HACIENDA
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093580000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
HARRISON
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093590000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
HERNANDEZ 20
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094040000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
JACK GARNER
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094050000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
LANE 11
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
74209360000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
LOUDER 18/SLATTON
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093610000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
LOUDER 33
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093620000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
MARTIN CONSOL
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093640000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
MCADAMS 10
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093630000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
MCCLANE
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093650000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
MCMORRIES 1
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093660000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
MCMORRIES 10
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093670000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
MCMORRIES 33
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093680000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
MEEK A
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093690000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
MEEK D
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093700000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
MEEK E CONSOL
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
S1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093710000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
MEEK F
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093720000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
OA DICKENSON/CASAGA
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093730000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ORSON E
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093740000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ORSON G
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093750000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ORSON HU
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093760000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ORSON K
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093770000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ORSON L
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093780000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ORSON M
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094070000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
OWENS /VINA VANCE
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094120000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
OWENS L
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094130000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
PEMBROOK 26
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093790000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
PINKERTON
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094140000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
RATLIFF 6
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093800000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
RICHARDS 25
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093810000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
RICHARDS 44
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094060000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
RUBY
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093820000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
SCOTT 28
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093880000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 6-16, 6-17
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093890000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 6-25 & 6-25A
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093900000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 6-39 & 6-45
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093860000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 6-43 & 7-1
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093970000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 7-11, 7-18
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093920000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 7-15
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093930000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 7-22
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093940000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 7-23, 7-33
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093950000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 7-29
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093960000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 7-39
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093980000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 7-41 & 7-43
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093910000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 7-6 & 7-8
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094090000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNRUH
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093830000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
VOGLER 13
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093840000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
VOGLER 14
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093850000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
VOGLER 6
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094020000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
WHEELER STORAGE
 
1/1/2011
 
100.00000000
 
REAGAN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094100000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
WOOLEY 7
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1 19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094110000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
WOOLRIDGE 11
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff

 
 
Page 1 of 1

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”
 
NYMEX CMA + NYMEX Roll Component (A) + Argus Mid/Cush Differential + 7% of the
Argus Sour Differential
 
“NYMEX CMA” means the arithmetic average of the daily settlement prices for the
“Light Sweet Crude Oil” prompt month contract reported by NYMEX for the period
beginning with the first day of the delivery month through the last day of the
delivery month, including weekends and NYMEX holidays and NYMEX non-trading days
with the previous day’s settlement price applying to weekends and NYMEX holidays
and NYMEX non-trading days.
 
“NYMEX Roll Component (A)” means the sum of (1) DM Average minus 2M Average,
multiplied by a “Decimal Factor” determined by dividing the number of calendar
days in the delivery month that the 2M Contract trades on the NYMEX by the
number of calendar days in the delivery month, plus (2) DM Average minus 3M
Average, multiplied by a factor determined by subtracting the Decimal Factor
from one. If the 2M Contract expires on a day immediately preceding a NYMEX
non-trading day, the days following such expiration and prior to the next NYMEX
trading day shall be deemed as 2M Contract trading days for the purposes of
calculating the Decimal Factor.
 
          “2M Average” means the arithmetic average of the daily settlement
prices, for trading days only, for the “Light Sweet Crude Oil” contract for the
month following the delivery month (the “2M Contract”) reported by the NYMEX
during Roll Trading Days.
 
          “3M Average” means the arithmetic average of the daily settlement
prices, for trading days only, for the “Light Sweet Crude Oil” contract for the
second month following the delivery month (the “3M Contract”) reported by the
NYMEX during the Roll Trading Days.
 
          “DM Average” means the arithmetic average of the daily settlement
prices, for trading days only, for the “Light Sweet Crude Oil” delivery month
contract reported by the NYMEX during Roll Trading Days.
 
“Roll Trading Days” for a given delivery month means the trading days beginning
on the first day that the NYMEX contract for the delivery month becomes the
prompt contract and ending on the last day of trading for such contract.
 
“Argus Mid/Cush Diff” means the average of daily quotations of the “Wtd Avg”
differential assessment for WTI-Midland as reported in the Argus Report for
Grade Trading Days.
 
“Argus Sour Diff” means the average of daily quotations of the “Wtd Avg”
differential assessment for prompt month WTS as reported in the Argus Report for
Grade Trading Days.
 
“NYMEX” means the New York Mercantile Exchange.
 
“Argus” means Argus Media Ltd.
 
“Argus Report” means the daily Argus Americas Crude report published by Argus.
 
“Grade Trading Days” means for a given delivery month the trading days beginning
on the 26th of the second month preceding the delivery month and ending on the
25th of the month immediately preceding the delivery month.
 
12/13/2010
 
 
 

--------------------------------------------------------------------------------

 
 
(CONOCO LOGO) [img005_v1.jpg]
 
GENERAL PROVISIONS
DOMESTIC CRUDE OIL AGREEMENTS
 
A. Measurement and Tests:  All measurements hereunder shall be made from static
tank gauges on 100 percent tank table basis or by positive displacement meters.
All measurements and tests shall be made in accordance with the latest ASTM or
ASME-API (Petroleum PD Meter Code) published methods then in effect, whichever
apply. Volume and gravity shall be adjusted to 60 degrees Fahrenheit by the use
of Table 6A and 5A of the Petroleum Measurement Tables ASTM Designation D1250 in
their latest revision.  The crude oil delivered hereunder shall be marketable
and acceptable in the applicable common or segregated stream of the carriers
involved but not to exceed 1% S&W. Full deduction for all free water and S&W
content shall be made according to the API/ASTM Standard Method then in effect.
Either party shall have the right to have a representative witness all gauges,
tests and measurements. In the absence of the other party’s representative, such
gauges, tests and measurements shall be deemed to be correct.
 
B. Warranty: The Seller warrants good title to all crude oil delivered hereunder
and warrants that such crude oil shall be free from all royalties, liens,
encumbrances and all applicable foreign, federal, state and local taxes.
 
          Seller further warrants that the crude oil delivered shall not be
contaminated by chemicals foreign to virgin crude oil including, but not limited
to chlorinated and/or oxygenated hydrocarbons and lead. Buyer shall have the
right, without prejudice to any other remedy available to Buyer, to reject and
return to Seller any quantities of crude oil which are found to be so
contaminated, even after delivery to Buyer.
 
C. Rules and Regulations: The terms, provisions and activities undertaken
pursuant to this Agreement shall be subject to all applicable laws, orders and
regulations of all governmental authorities. If at any time a provision hereof
violates any such applicable laws, orders or regulations, such provision shall
be voided and the remainder of the Agreement shall continue in full force and
effect unless terminated by either party upon giving written notice to the other
party hereto. If applicable, the parties hereto agree to comply with all
provisions (as amended) of the Equal Opportunity Clause prescribed in 41 C.F.R.
60-1.4; the Affirmative Action Clause for disabled veterans and veterans of the
Vietnam Era prescribed in 41 C.F.R. 60-250.4; the Affirmative Action Clause for
Handicapped Workers prescribed in 41 C.F.R. 60-741.4; 48 C.F.R. Chapter 1
Subpart 19.7 regarding Small Business and Small Disadvantaged Business Concerns;
48 C.F.R. Chapter 1 Subpart 20.3 regarding Utilization of Labor Surplus Area
Concerns; Executive Order 12138 and regulations thereunder regarding
subcontracts to women-owned business concerns; Affirmative Action Complicance
Program (41 C.F.R. 60-1.40); annually file SF-100 Employer Information Report
(41 C.F.R. 60-1.7); 41 C.F.R. 60-1.8 prohibiting segregated facilities; and the
Fair Labor Standards Act of 1938 as amended, all of which are incorporated in
this Agreement by reference.
 
D. Hazard Communication:  Seller shall provide its Material Safety Data Sheet
(“MSDS”) to Buyer.  Buyer acknowledges the hazards and risks in handling and
using crude oil. Buyer shall read the MSDS and advise its employees, its
affiliates, and third parties, who may purchase or come into contact with such
crude oil, about the hazards of crude oil, as well as the precautionary
procedures for handling said crude oil, which are set forth in such MSDS and any
supplementary MSDS or written warning(s) which Seller may provide to Buyer from
time to time.
 
E. Force Majeure: Except for payment due hereunder, either party hereto shall be
relieved from liability for failure to perform hereunder for the duration and to
the extent such failure is occasioned by war, riots, insurrections, fire,
explosions, sabotage, strikes, and other labor or industrial disturbances, acts
of God or the elements, governmental laws, regulations, or requests, acts in
furtherance of the International Energy Program, disruption or breakdown of
production or transportation facilities, delays of pipeline carrier in receiving
and delivering crude oil tendered, or by any other cause, whether similar or
not, reasonably beyond the control of such party. Any such failures to perform
shall be remedied with all reasonable dispatch, but neither party shall be
required to supply substitute quantities from other sources of supply. Failure
to perform due to events of Force Majeure shall not extend the terms of this
Agreement.
 
          Notwithstanding the above, and in the event that the Agreement is an
associated purchase/sale, or exchange of crude oil, the parties shall have the
rights and obligations described below in the circumstances described below:
 
          (1) If, because of Force Majeure, the party declaring Force Majeure
(the “Declaring Party”) is unable to deliver part or all of the quantity of
crude oil which the Declaring Party is obligated to deliver under the Agreement
or associated contract, the other party (the “Exchange Partner”) shall have the
right but not the obligation to reduce its deliveries of crude oil under the
same Agreement or associated contract by an amount not to exceed the number of
barrels of crude oil that the Declaring Party fails to deliver.
 
          (2) If, because of Force Majeure, the Declaring Party is unable to
take delivery of part or all of the quantity of crude oil to be delivered by the
Exchange Partner under the Agreement or associated contract, the Exchange
Partner shall have the right but not the obligation to reduce its receipts of
crude oil under the same Agreement or associated contract by an amount not to
exceed the number of barrels of crude oil that the Declaring Party fails to take
delivery of.
 
F. Payment: Unless otherwise specified in the Special Provisions of this
Agreement, Buyer agrees to make payment against Seller’s invoice for the crude
oil purchased hereunder to a bank designated by Seller in U.S. dollars by
telegraphic transfer in immediately available funds. Unless otherwise specified
in the Special Provisions of this Agreement, payment will be due on or before
the 20th of the month following the month of delivery. If payment due date is on
a Saturday or New York bank holiday other than Monday, payment shall be due on
the preceding New York banking day. If payment due date is on a Sunday or a
Monday New York bank holiday, payment shall be due on the succeeding New York
banking day.
 
          Payment shall be deemed to be made on the date good funds are credited
to Seller’s account at Seller’s designated bank.
 
          In the event that Buyer fails to make any payment when due, Seller
shall have the right to charge interest on the amount of the overdue payment at
a per annum rate which shall be two percentage points higher than the published
prime lending rate of Morgan Guaranty Trust Company of New York on the date
payment was due, but not to exceed the maximum rate permitted by law.
 
Effective January 1, 1993
Supersedes November 1983 General Provisions
 
 
 

--------------------------------------------------------------------------------

 
 
G.     Financial Responsibility: Notwithstanding anything to the contrary in
this Agreement, should Seller reasonably believe it necessary to assure payment,
Seller may at any time require, by written notice to Buyer, advance cash payment
or satisfactory security in the form of a Letter or Letters of Credit at Buyer’s
expense in a form and from a bank acceptable to Seller to cover any or all
deliveries of crude oil. If Buyer does not provide the Letter of Credit on or
before the date specified in Seller’s notice under this section, Seller or Buyer
may terminate this Agreement forthwith. However, if a Letter of Credit is
required under the Special Provisions of this Agreement and Buyer does not
provide same, then Seller only may terminate this Agreement forthwith in no
event shall Seller be obligated to schedule or complete delivery of the crude
oil until said Letter of Credit is found acceptable to Seller. Each party may
offset any payments or deliveries due to the other party under this or any other
agreement between the parties.
 
          If a party to this Agreement (the “Defaulting Party”) should (1)
become the subject of bankruptcy or other insolvency proceedings, or proceedings
for the appointment of a receiver, trustee, or similar official. (2) become
generally unable to pay its debts as they become due, or (3) make a general
assignment for the benefit of creditors, the other party to this Agreement may
withhold shipments without notice.
 
H.     Liquidation:
 
          (1)     Right to Liquidate. At any time after the occurrence of one or
more of the events described in the third paragraph of Section G, Financial
Responsibility, the other party to the Agreement (the “Liquidating Party”) shall
have the right, at its sole discretion, to liquidate this Agreement by
terminating this Agreement. Upon termination, the parties shall have no further
rights or obligations with respect to this Agreement, except for the payment of
the amount(s) (the “Settlement Amount” or “Settlement Amounts”) determined as
provided in Paragraph (3) of this section.
 
          (2)      Multiple Deliveries. If this Agreement provides for multiple
deliveries of one or more types of crude oil in the same or different delivery
months, or for the purchase or exchange of crude oil by the parties, all
deliveries under this Agreement to the same party at the same delivery location
during a particular delivery month shall be considered a single commodity
transaction (“Commodity Transaction”) for the purpose of determining the
Settlement Amount(s). If the Liquidating Party elects to liquidate this
Agreement, the Liquidating Party must terminate all Commodity Transactions under
this Agreement.
 
          (3)      Settlement Amount. With respect to each terminated Commodity
Transaction, the Settlement Amount shall be equal to the contract quantity of
crude oil, multiplied by the difference between the contract price per barrel
specified in this Agreement (the “Contract Price”) and the market price per
barrel of crude oil on the date the Liquidating Party terminates this Agreement
(the “Market Price”). If the Market Price exceeds the Contract Price in a
Commodity Transaction, the selling party shall pay the Settlement Amount to the
buying party. If the Market Price is less than the Contract Price in a Commodity
Transaction, the buying party shall pay the Settlement Amount to the selling
party. If the Market Price is equal to the Contract Price in a Commodity
Transaction, no Settlement Amount shall be due.
 
          (4)      Termination Date. For the purpose of determining the
Settlement Amount the date on which the Liquidating Party terminates this
Agreement shall be deemed to be (a) the date on which the Liquidating Party
sends written notice of termination to the Defaulting Party, if such notice of
termination is sent by telex or facsimile transaction, or (b) the date on which
the Defaulting Party receives written notice of termination from the Liquidating
Party, if such notice of termination is given by United States mail or a private
mail delivery service.
 
          (5)       Market Price. Unless otherwise provided in this Agreement,
the Market Price of crude oil sold or exchanged under this Agreement shall be
the price for crude oil for the delivery month specified in this Agreement and
at the delivery location that corresponds to the delivery location specified in
this Agreement, as reported in Platt’s Oilgram Price Report (“Platt’s”) for the
date on which the Liquidating Party terminates this Agreement. If Platt’s
reports a range of prices for crude oil on that date, the Market Price shall be
the arithmetic average of the high and low prices reported by Platt’s. If
Platt’s does not report prices for the crude oil being sold under this
Agreement, the Liquidating Party shall determine the Market Price of such crude
oil in a commercially reasonable manner, unless otherwise provided in this
Agreement.
 
          (6)       Payment of Settlement Amount. Any Settlement Amount due upon
termination of this Agreement shall be paid in immediately available funds
within two business days after the Liquidating Party terminates this Agreement.
However, if this Agreement provides for more than one Commodity Transaction, or
if Settlement Amounts are due under other agreements terminated by the
Liquidating Party, the Settlement Amounts due to each party for such Commodity
Transactions and/or agreements shall be aggregated. The party owing the net
amount after such aggregation shall pay such net amount to the other party in
immediately available funds within two business days after the date on which the
Liquidating Party terminates this Agreement.
 
          (7)        Miscellaneous. This section shall not limit the rights and
remedies available to the Liquidating Party by law or under other provisions of
this Agreement. The parties hereby acknowledge that this Agreement constitutes a
forward contract for purposes of Section 556 of the U.S. Bankruptcy Code.
 
I.        Equal Daily Deliveries: For pricing purposes only, unless otherwise
specified in the Special Provisions, all crude oil delivered hereunder during
any calendar month shall be considered to have been delivered in equal daily
quantities during such month.
 
J.       Exchange Balancing: if volumes are exchanged, each party shall be
responsible for maintaining the exchange in balance on a month-to-month basis,
as near as pipeline or other transportation conditions will permit. In all
events upon termination of this Agreement and after all monetary obligations
under this Agreement have been satisfied, any volume imbalance existing at the
conclusion of this Agreement of less than 1,000 barrels will be declared in
balance. Any volume imbalance of 1,000 barrels or more, limited to the total
contract volume, will be settled by the underdelivering party making delivery of
the total volume imbalance in accordance with the delivery provisions of this
Agreement applicable to the underdelivering party, unless mutually agreed to the
contrary. The request to schedule all volume imbalances must be confirmed in
writing by one party or both parties. Volume imbalances confirmed by the 20th of
the month shall be delivered during the calendar month after the volume
imbalance is confirmed. Volume imbalances confirmed after the 20th of the month
shall be delivered during the second calendar month after the volume imbalance
is confirmed.
 
Effective January 1, 1993
Supersedes November 1983 General Provisions
 
 
 

--------------------------------------------------------------------------------

 
 
K.    Delivery, Title, and Risk of Loss: Delivery, title and risk of loss of the
crude oil delivered hereunder shall pass from Seller to Buyer as follows:
 
        For lease delivery locations, delivery of the crude oil to the Buyer
shall be effected as the crude oil passes the last permanent delivery flange
and/or meter connecting the Seller’s lease/unit storage tanks or processing
facilities to the Buyer’s carrier. Title to and risk of loss of the crude oil
shall pass from Seller to Buyer at the point of delivery.
 
        For delivery locations other than lease/unit delivery locations,
delivery of the crude oil to the Buyer shall be effected as the crude oil passes
the last permanent delivery flange and/or meter connecting the delivery facility
designated by the Seller to the Buyer’s carrier. If delivery is by in-line
transfer, delivery of the crude oil to the Buyer shall be effected at the
particular pipeline facility designated in this Agreement Title to and risk of
loss of the crude oil shall pass from the Seller to the Buyer upon delivery.
 
L.    Term: Unless otherwise specified in the Special Provisions, delivery
months begin at 7:00 a.m. on the first day of the calendar month and end at 7:00
a.m. on the first day of the following calendar month.
 
M.    Governing Law: This Agreement and any disputes arising hereunder shall be
governed by the laws of the State of Texas.
 
N.    Necessary Documents: Upon request each party agrees to furnish all
substantiating documents Incident to the transaction, including a Delivery
Ticket for each volume delivered and an invoice for any month in which the sums
are due.
 
O.    Waiver: No waiver by either party regarding the performance of the other
party under any of the provisions of this Agreement shall be construed as a
waiver of any subsequent performance under the same or any other provisions.
 
P.    Assignment: Neither party shall assign this Agreement or any rights
hereunder without the written consent of the other party unless such assignment
is made to a person controlling, controlled by or under common control of
assignor, in which event assignor shall remain responsible for nonperformance.
 
Q.    Entirety of Agreement: The Special Provisions and these General Provisions
contain the entire Agreement of the parties; there are no other promises,
representations or warranties. Any modification of this Agreement shall be by
written instrument. Any conflict between the Special Provisions and these
General Provisions shall be resolved in favor of the Special Provisions. The
section headings are for convenience only and shall not limit or change the
subject matter of this Agreement .
 
R.    Definitions: When used in this Agreement, the terms listed below have the
following meanings:
 
        “API” means the American Petroleum Institute.
 
        “ASME” means the American Society of Mechanical Engineers.
 
        “ASTM” means the American Society for Testing Materials.
 
        “Barrel” means 42 U.S. gallons of 231 cubic inches per gallon corrected
to 60 degrees Fahrenheit.
 
        “Carrier” means a pipeline, barge, truck, or other suitable transporter
of crude oil.
 
        “Crude Oil” means crude oil or condensate, as appropriate.
 
        “Day,” “month,” and “year” mean, respectively, calendar day, calendar
month, and calendar year, unless otherwise specified.
 
        “Delivery Ticket” means a shipping/loading document or documents stating
the type and quality of crude oil delivered, the volume delivered and method of
measurement the corrected specific gravity, temperature, and S&W content.
 
        “Invoice” means a statement setting forth at least the following
information: The date(s) of delivery under the transaction; the location(s) of
delivery; the volume(s); price(s), the specific gravity and gravity adjustments
to the price(s) (where applicable); and the term(s) of payment.
 
        “S&W means sediment and water.
 
Effective January 1, 1993
Supersedes November 1983 General Provisions
 
 

--------------------------------------------------------------------------------